Detailed Action
This office action is in response to the amendments filed on 03/22/2022.


Status of Claims
Claims 1-20 are allowed.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fails to teach or reasonably suggest the detection of interference feature, specifically, “ a packet count estimator arranged to receive broadcast ITS transmissions from a plurality of neighboring vehicles and provide an indication of a number of packets received from the plurality of neighboring vehicles, where the indication includes at least an information length and a data rate of the received packets based on a total time a communication channel is busy;
a fair resource allocator circuit operably coupled to the packet count estimator and configured to improve fairness in allocation of channel resources for the broadcast ITS transmissions by adjusting at least one ITS broadcast transmission parameter of the ITS based on the indication of the number of received packets; and” as recited in independent claims 1 and 11-12.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Shi et al. (Publication No. US 2017/0367005), the prior art disclosure relates to mechanism to effectively alleviate a network congestion problem in the Internet of Vehicles; see ¶ 0009.  In specific, the vehicular device monitors the vehicle-to-vehicle communication resource usage according to the configured trigger condition for reporting a network congestion measurement event; see  ¶ 0214. However, the prior art fails to disclose the above features.
Gulati et al. (Publication No. US 2018/0048577), the prior art disclosure relates to a system of dynamically adjusting a generation frequency of messages in vehicular networks; see ¶ 0002.  In specific, The UE determines a channel busy ratio (CBR); see ¶ 0007. The UE determines one or more channel resource utilization limits based on the CBR, wherein each channel resource utilization limit of the one or more channel resource utilization limits corresponds to a respective packet priority; see ¶ 0007. The UE controls transmission of a plurality of packets based on the one or more channel resource utilization limits, each packet of the plurality of packets being associated with a respective packet priority; see ¶ 0007. However, the prior art fails to disclose the above features.
Jeng et al. (Publication No. US 2015/0117335), the prior art disclosure relates to congestion control in device-to-device communication; see ¶ 0002.  In specific, the system for preventing low-priority messages from overly occupying channels while satisfying the generation frequency of emergency messages with high priority; see  ¶ 0005. However, the prior art fails to disclose the above features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472